DETAILED ACTION
This action is responsive to the application No. 16/848,151 filed on April 14, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-9) in the reply filed on May 17, 2022 is acknowledged. The traversal is on the ground(s) that searching the inventions of Groups I and II would not be a serious burden on the Examiner because the inventions share similar features. Applicant’s additionally allege that by requiring an election between the inventions of Groups I and II, Examiner is forcing Applicant to pay duplicative filing fees for non-elected or withdrawn claims. This is not found persuasive because the inventions require a divergent search including at least the consideration of different classes, and employing divergent prior art queries. Wherein prior art is readable on the first invention, it is unlikely to read upon the second. Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 17, 2022.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

Claim Status
Claims 1-9 are currently pending and being considered in the Office Action. Claims 10-19 are withdrawn.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed on April 14, 2020 are not clearly legible due to the scan quality of the drawings. For example, elements labeled 6 and 7 are very small relative to the resolution of the drawing and cannot be clearly discerned from the heavily shaded surrounding elements 2, 5, and 8. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OLED DISPLAY SUBSTRATE COMPRISING CAMERA AND PROTECTIVE LAYER, FABRICATING METHOD THEREOF, AND DISPLAY DEVICE.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, which depends from claim 1, the limitation “between the isolation pillars and the pixel definition layers” in line 3 lacks antecedent basis in the claim. “Isolation pillars” are first recited in claim 6 depending from claim 1, and “pixel definition layers” are first recited in claim 7 depending from claim 1.
	For the purpose of the examination, the limitation “between the isolation pillars and the pixel definition layers” will be interpreted as --between isolation pillars and pixel definition layers--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (U.S. Pub # 2021/0098556) in view of Ishiyama (U.S. Pub # 2017/0346027).
Regarding independent Claim 1, Jang teaches an OLED display substrate, comprising: 
a substrate (Fig. 11A: 100, paragraph [0054]); 
an inorganic layer (Fig. 11A: 101, paragraph [0077]) and a light-emitting unit (Fig. 11A: EA, paragraph [0124]) on the substrate (100), the light-emitting unit (EA) being on a side of the inorganic layer (101) away from the substrate (100) and comprising a light-emitting structure (Fig. 7: 221-223, paragraphs [0086]-[0091]); 
a camera (Fig. 11A: 20, paragraph [0050]) on a side of the substrate (100) away from the inorganic layer (101), the light-emitting unit (EA) being not in an orthographic projection region (EA is in Fig. 11A: A2-A3, 20 is in Fig. 11: A1) of the camera (20) on the substrate (100).
Jang is silent with respect to a protective layer in the orthographic projection region and on the side of the inorganic layer away from the substrate, wherein the protective layer is configured to protect the inorganic layer in the orthographic projection region from warping or cracking in a process of removing a part of the light-emitting structure in the orthographic projection region by laser cutting.
Ishiyama discloses an OLED display substrate, comprising a protective layer (Fig. 9: 16, paragraph [0072]), 
wherein the protective layer (9) is configured to protect an inorganic layer from warping or cracking by laser cutting (paragraph [0073]: “a transparent electrically-conductive film makes it possible to suppress occurrence of damage caused by a laser beam”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “protective layer in the orthographic projection region and on the side of the inorganic layer away from the substrate, wherein the protective layer is configured to protect the inorganic layer in the orthographic projection region from warping or cracking in a process of removing a part of the light-emitting structure in the orthographic projection region by laser cutting” teachings of Ishiyama to the device of Jang because Jang discloses in paragraph [0186] that when the intermediate through hole through the light-emitting structure has a diameter greater than the hole in an insulating layer, the insulating layer may be damaged by the laser beam. Since Ishiyama discloses that a transparent electrically-conductive film layer may suppress damage from a laser beam, it would be obvious to one of ordinary skill in the art that the transparent electrically-conductive layer of Ishiyama may be formed on the inorganic layer as a protective layer.
Regarding Claim 2, Jang as previously modified teaches the OLED display substrate of claim 1, wherein the protective layer (Ishiyama: 16) is made of an amorphous indium zinc oxide material (Ishiyama: [0073]).
Regarding Claim 3, Jang as previously modified teaches the OLED display substrate of claim 2, wherein the protective layer (Ishiyama: 16) has a thickness in a range of 30nm-100nm (Ishiyama: paragraph [0074]; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see MPEP § 2144.05.I).
Regarding Claim 4, Jang as previously modified teaches the OLED display substrate of claim 1, wherein the light-emitting unit (EA) further comprises an anode (221), the light-emitting structure (221-223) comprises a light-emitting functional layer (222b) and a cathode (223), and the anode (221), the light-emitting functional layer (222b) and the cathode (223) are sequentially arranged in a direction away from the inorganic layer (101).
Regarding Claim 5, Jang as previously modified teaches the OLED display substrate of claim 1, wherein the substrate (100) is made of polyimide material (paragraph [0054]; Jang discloses that the substrate may be a polymer resin, of which polyimide is a well-known example; it has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious, see MPEP § 2144.07.).
Regarding Claim 6, Jang as previously modified teaches the OLED display substrate of claim 1, further comprising isolation pillars (Fig. 11A: 217, paragraph [0092]) at sides (by broadest reasonable interpretation, instances of 217 are on both sides of A1 as pictured and therefore may be considered “at sides” of A1) of the orthographic projection region (A1).
Regarding Claim 7, Jang as previously modified teaches the OLED display substrate of claim 1, further comprising pixel definition layers (Fig. 11A: 215, paragraph [0086]) at sides (by broadest reasonable interpretation, instances of 215 are on both sides of A1 as pictured and therefore may be considered “at sides” of A1) of the orthographic projection region (A1).
Regarding Claim 9, Jang as previously modified teaches a display device (Fig. 4: 10, paragraph [0042]), comprising an OLED display substrate, wherein the OLED display substrate is the OLED display substrate of claim 1.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (U.S. Pub # 2021/0098556) in view of Ishiyama (U.S. Pub # 2017/0346027) as applied to claim 1 above, and further in view of Ou (U.S. Pub # 2020/0203445).
Regarding Claim 8, Jang as previously modified teaches the OLED display substrate of claim 1, further comprising an encapsulation layer (Fig. 15: 500, paragraph [0200]) and an inorganic encapsulation layer (Fig. 15: 230, paragraph [0094]), the encapsulation layer being between (by broadest reasonable interpretation, the encapsulation layer 500 being between the isolation pillar and pixel definition layer on the left side of A1 and the isolation pillar and pixel definition layer on the right side of A1 may be considered to therefore be “between isolation pillars and pixel definition layers”) isolation pillars (Fig. 11A: 217, paragraph [0092]) and pixel definition layers (Fig. 11A: 215, paragraph [0086]), and the inorganic encapsulation layer (230) covering a light-emitting surface (top surface of EA) of the OLED display substrate.
	Jang is silent with respect to an organic encapsulation layer.
	Ou discloses an OLED display substrate comprising an organic encapsulation layer (Fig. 4: 6, paragraph [0035]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “organic encapsulation layer” teachings of Ou to the device of Jang because Jang discloses in paragraphs [0200]-[0202] that the encapsulation layer (500) is a transparent filler layer arranged in a light transmission layer over a camera, and Ou discloses in paragraph [0042] that a light transmission area (101) may be filled with a transparent organic material. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARDNER W. S. SWAN/Examiner, Art Unit 2892
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892